Case 2:12-cv-09012-AB-FFM Document 590 Filed 03/18/20 Page 1 of 2 Page ID #:20727


     1
     2
     3                                NOTE: CHANGES MADE BY THE COURT
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT

     9                   CENTRAL DISTRICT OF CALIFORNIA

   10                                 WESTERN DIVISION

   11
   12
   13    DUNCAN ROY; et al.,                      Case No. CV 12-09012-AB (FFMx)
                       Plaintiffs,                Consolidated with:
   14                                             Case No. CV 13-04416-AB (FFMx)
   15          vs.
                                                  Honorable André Birotte Jr.
   16    LOS ANGELES COUNTY SHERIFF’S
         DEPARTMENT; et al.,
                                                  [PROPOSED] ORDER
   17
                      Defendants.                 GRANTING JOINT
   18    _________________________________        STIPULATION TO
                                                  DECONSOLIDATE CASES
   19    GERARDO GONZALEZ; et al.,
   20                   Plaintiffs,
   21          vs.
   22    IMMIGRATION AND CUSTOMS
         ENFORCEMENT, et al.,
   23
                        Defendants.
   24
   25
   26
   27
   28
Case 2:12-cv-09012-AB-FFM Document 590 Filed 03/18/20 Page 2 of 2 Page ID #:20728


     1        Good cause appearing, the Parties’ Joint Stipulation to Deconsolidate Cases
     2   (Dkt. No. 586) is hereby GRANTED from this point forward. The Court hereby
     3   ORDERS that the above-captioned cases be DE-CONSOLIDATED.
     4
     5        IT IS SO ORDERED.
     6
         Dated: March 18, 2020         _______________________________________
     7
                                       ANDRÉ BIROTTE JR.
     8                                 UNITED STATES DISTRICT JUDGE
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
